DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 9/1/2022 has been entered. Claim 1 was amended, and claims 19, 27, 48, and 54 were canceled. Thus, claims 1-18, 20-26, 28-47, 49-53, and 55-58 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-47, 49-50, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Teague, Jr. et al. (US 4,276,672) in view of Annoni (US 3,978,852), Sokol et al. (US 2014/0259474 A1), and Filsouf (US 2009/0313773 A1).
Regarding claim 31, Teague discloses a cleaning tool (brush head 49, bristles 50, cap 41, wobble shaft 38, O-ring 44, and passages 59, 60) (Fig. 1) for a dental cleaning appliance (power toothbrush) (abstract) comprising a handle (housing 20 and ring 91, not including cap 41) (Fig. 1) to which the cleaning tool is connectable (all structures of the toothbrush are connected) (Fig. 1), the cleaning tool comprising: 
a stem that is attachable at a first end to the handle (cap 41 attaches to the ring 91 at a bottom end) (Fig. 1); 
and a cleaning tool conduit system (passages 59, 60 for water delivery) (Fig. 1; col. 4, lines 46-62) comprising a fluid conduit which is moveable relative to the stem (passages 59, 60 moved when the wobble shaft 38 is moved; cap 41 is not moved) (Figs. 1-2, 15; col. 4, lines 35-45), at least a portion of the fluid conduit extending in the longitudinal direction of the stem within the stem such that fluid flows through the at least a portion of the fluid conduit in the longitudinal direction of the stem (fluid flows longitudinally within passage 59 in cap 41 to the brush head 49) (Fig. 1; col. 4, lines 46-62) and the at least a portion of the fluid conduit is moveable within the stem (passage 59 is moved when the wobble shaft 38 is moved; passage 59 is in the cap 41) (Figs. 1-2, 15; col. 4, lines 35-45), the fluid conduit being biased for movement in a direction (passages 59, 60 move in an orbital direction or path) (Figs. 1-2, 15; abstract; col. 4, lines 35-45).
Teague is silent on the handle being detachably connectable to the cleaning tool.
However, Annoni teaches a powered toothbrush (Annoni; abstract) including the handle being detachably connectable to the cleaning tool (toothbrush can be disassembled; housing 23 is separate from cap 105 and brush stem 25) (Annoni; Fig. 2; col. 9, lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Teague device such that the handle is detachably connectable to the cleaning tool, as taught by Annoni, for the purpose of enabling a user to access the inner components of the device (Annoni; Fig. 2; col. 9, lines 4-7), thereby allowing a user to more easily provide maintenance on the device.
Teague does not disclose a head extending outwardly from a second end of the stem that is spaced in a longitudinal direction of the stem from the first end of the stem; the at least a portion of the fluid conduit that is outside of the head; fluid flows through the at least a portion of the fluid conduit toward the head.
However, Filsouf teaches a toothbrush with elliptical motion (Filsouf; abstract) wherein the member is moved in an orbital motion relative to the stem and the head (brush drive shaft 536 moves in an elliptical movement inside a relatively stationary brush chamber 540 and spacers 558A-B with extension 552 (i.e. the head) to shoulder housing 124 (i.e. the stem)) (Filsouf; Figs. 20-27; paras. [0063-0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Teague device to add a Filsouf head over and encasing the Teague member which is orbiting elliptically, such that the member is moved in an orbital motion relative to the head, as taught by Filsouf, for the purpose of providing the device with spacers to ensure a brush head maintains a proper distance from the teeth during use (Filsouf; para. [0006]).
With this modification, the modified Teague device would thus teach a head extending outwardly from a second end of the stem that is spaced in a longitudinal direction of the stem from the first end of the stem (Teague cap 41 is analogous to Filsouf shoulder housing 124 as the stem, so the Filsouf brush chamber 540 and spacers 558A-B with extension 552 (i.e. the head) would be on top of the Teague cap 41; therefore, the modified device would have the Filsouf brush chamber 540 and spacers 558A-B with extension 552 extending out from the Teague cap 41, with the top of Teague cap 41 being the second end and the bottom being the first end, thereby longitudinally spacing the Filsouf brush chamber 540 and spacers 558A-B with extension 552 from the bottom of Teague cap 41) (Teague, Fig. 1; Filsouf, Figs. 20, 27); the at least a portion of the fluid conduit that is outside of the head (Teague passage 59 in cap 41 would be outside the Filsouf brush chamber 540 and spacers 558A-B with extension 552) (Teague, Fig. 1, col. 4 lines 46-62; Filsouf, Figs. 20, 27); fluid flows through the at least a portion of the fluid conduit toward the head (fluid flows longitudinally within Teague passage 59 in cap 41 to the Teague brush head 49, which is inside Filsouf brush chamber 540 and spacers 558A-B with extension 552) (Teague, Fig. 1, col. 4 lines 46-62; Filsouf, Figs. 20, 27).
Teague does not disclose a nozzle located in the head for delivering a burst of working fluid to the teeth of a user, the nozzle being moveable with the fluid conduit relative to the head and between a distal position and a proximal position relative to the head, the fluid conduit being biased for movement in a direction which moves the nozzle along a curved path toward the distal portion, and when the nozzle is pressed against a user’s teeth the nozzle moves away from the distal position along the curved path and towards the proximal position.
However, Sokol teaches a toothbrush system (Sokol; abstract) including a nozzle located in the head for delivering a burst of working fluid to the teeth of a user (water jet nozzle 628 in brush head 624) (Sokol; Figs. 33B-33C; para. [0158]), urging the nozzle against a user's teeth during use of the appliance (nozzle 628 is pushed out beyond bristle tufts 627 with water pressure) (Sokol; Figs. 33B-33C; para. [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Teague cleaning tool conduit system to include a nozzle, as taught by Sokol, for the purpose of enabling a user to accurately position the fluid stream along a gum line (Sokol; para. [0159]). 
With this modification, the modified Teague device would thus teach the nozzle being moveable with the fluid conduit relative to the head (the Teague orbital direction or path would be capable of moving the Teague brush head 49, the wobble shaft, and passages 59, 60 with the Sokol nozzle in the orbital path; Filsouf brush chamber 540 and spacers 558A-B with extension 552 do not move in the orbital path, and are thus relatively stationary) (Teague, Fig. 1, col. 1 lines 17-33, col. 4, lines 35-45; Sokol, Figs. 33B-33C, para. [0159]; Filsouf, Figs. 20-27, paras. [0063-0064]) and between a distal position and a proximal position relative to the head (the proximal position being the farther point in the orbit away from the teeth, and the distal position being the point in the orbital path closest to the teeth) (Teague, Fig. 1, col. 1 lines 17-33, col. 4, lines 35-45), the fluid conduit being biased for movement in a direction which moves the nozzle along a curved path toward the distal portion (the Teague orbital direction or path is curved and moves the Teague brush head 49 with the Sokol nozzle, wobble shaft, and passages 59, 60 into contact with a user’s teeth during use, the position against the teeth being the distal position) (Teague, Fig. 1, col. 1 lines 17-33, col. 4, lines 35-45; Sokol, Figs. 33B-33C, para. [0159]), and when the nozzle is pressed against a user’s teeth the nozzle moves away from the distal position along the curved path and towards the proximal position (Sokol nozzle 628 retracts back into the brush head 624 when contacting the teeth, this movement would be along towards a proximal position of the Teague orbital path, the proximal position being the farther point in the orbit away from the teeth) (Teague, Fig. 1, col. 1 lines 17-33, col. 4, lines 35-45; Sokol, Figs. 33B-33C, para. [0159]; Filsouf, Figs. 20-27).
Regarding claim 32, the modified Teague device teaches wherein the fluid conduit is moveable about fluid conduit axis (wobble shaft 38 with passages 59, 60 pivots at O-ring 44) (Teague; Figs. 1, 15; col. 4, lines 35-45; see annotated Image 1 below).

    PNG
    media_image1.png
    648
    575
    media_image1.png
    Greyscale

Image 1. Annotated of Teague Figs. 1 and 15 to show the axes and the pivot motion about the fluid conduit axis.
Regarding claim 33, the modified Teague device teaches wherein the fluid conduit is pivotable about the fluid conduit axis (passages 59, 60 pivot back and forth about the fluid conduit axis as part of the orbital movement, most notable in Fig. 15) (Teague; see annotated Image 1 above; col. 4, lines 35-45).
Regarding claim 34, the modified Teague device teaches comprising a support for supporting the fluid conduit (wobble shaft 38 supports the passages 59, 60) (Teague; Figs. 1-2, 15; col. 4, lines 35-45), the support being arranged for movement about the fluid conduit axis (wobble shaft 38 with passages 59, 60 pivots at O-ring 44) (Teague; Figs. 1, 15; col. 4, lines 35-45; see annotated Image 1 above).
Regarding claim 35, the modified Teague device teaches wherein the support is pivotable about the fluid conduit axis (wobble shaft 38 pivots back and forth about the fluid conduit axis as part of the orbital movement, most notable in Fig. 15) (Teague; see annotated Image 1 above; col. 4, lines 35-45).
Regarding claim 36, the modified Teague device teaches wherein the nozzle extends along a nozzle axis (Sokol nozzle 628 would be placed at the end of the Teague passage 60, and thus would extend along the annotated nozzle axis of Image 2 above), and the fluid conduit axis is spaced from the nozzle axis (fluid conduit axis is spaced from the nozzle axis) (see annotated Image 1 above).
Regarding claim 37, the modified Teague device teaches wherein the fluid conduit axis is angled relative to the nozzle axis (fluid conduit axis is orthogonal to the nozzle axis) (Teague; see annotated Image 1 above).
Regarding claim 38, the modified Teague device teaches wherein the fluid conduit axis is orthogonal to the nozzle axis (fluid conduit axis is orthogonal to the nozzle axis) (Teague; see annotated Image 1 above).
Regarding claim 39, the modified Teague device teaches wherein the nozzle is moveable along the curved path with movement of the fluid conduit about the fluid conduit axis (the Sokol nozzle 628 is on the Teague brush head 49; as the brush head 49 moves with the wobble shaft and passages 59, 60, the Sokol nozzle 628 would thus also be moved in the same orbital path) (Teague, Fig. 1, col. 4, lines 35-45; Sokol, Figs. 33B-33C, para. [0158]; see annotated Image 1 above).
Regarding claim 40, the modified Teague device teaches wherein the fluid conduit is connected to or engages the nozzle (Sokol nozzle 628 would be connected to the end of the Teague passage 60) (Teague, Fig. 1; Sokol, Figs. 33B-33C).
Regarding claim 41, the modified Teague device teaches wherein the fluid conduit is biased for movement in said direction by a resilient member which engages the fluid conduit (the wobble shaft 38 is moved in the orbital motion by a water motor mechanism which includes a spring 57) (Teague; Fig. 1; col. 2, lines 57-63; col. 3, lines 2-12; col. 4, lines 17-20).
Regarding claim 42, the modified Teague device teaches wherein the resilient member comprises part of the cleaning tool conduit system (spring 57 moved by the motive fluid of water; the motive fluid of water is also discharged from the brush head) (Teague; Fig. 1; col. 1, lines 58-66; col. 2, lines 57-63; col. 3, lines 2-12; col. 4, lines 17-20).
Regarding claim 43, the modified Teague device teaches wherein the fluid conduit comprises a first section (straight portions of passages 59, 60) (Teague; Fig. 1) and a second section for engaging the nozzle (end of Teague passage 60 near the bristles 50; Sokol nozzle 628 would be at the end of the Teague passage 60) (Teague; Fig. 1), the second section being angled relative to the first section (end of passage 60 is curved away from the straight section of passages 59, 60) (Teague; Fig. 1).
Regarding claim 44, the modified Teague device teaches wherein the second section is curved (end of passage 60 is curved away from the straight section of passages 59, 60) (Teague; Fig. 1).
Regarding claim 45, the modified Teague device teaches wherein the first section is longer than the second section (end of passage 60 which curves away from the straight section of passages 59, 60 is much smaller than that straight section) (Teague; Fig. 1).
Regarding claim 46, the modified Teague device teaches wherein the nozzle protrudes from the head  (Sokol nozzle 628 protrudes from the brush head 624, and would thus protrude from the Filsouf brush chamber 540) (Sokol, Figs. 33B-33C, para. [0159]; Filsouf, Figs. 20-27).
Regarding claim 47, the modified Teague device teaches wherein the fluid conduit is biased for movement relative to the stem in a direction which urges the nozzle to move in a direction extending away from the head (the Teague brush head 49 with the Sokol nozzle 628, wobble shaft, and passages 59, 60 move in an orbital direction relative to Teague cap 41, including a forward direction which would move the Teague brush head 49 with the Sokol nozzle 628 out and away from the Filsouf brush chamber 540 and spacers 558A-B with extension 552 through aperture 554) (Teague, Fig. 1, col. 4, lines 35-45; Sokol, Figs. 33B-33C, para. [0159]; Filsouf, Figs. 18-21, 27, paras. [0062-0064]).
Regarding claim 49, the modified Teague device teaches wherein the head comprises teeth engaging members for engaging the teeth of the user during use of the appliance (Filsouf spacers 558A-B on the brush chamber 540; spacer rests against teeth) (Filsouf; Figs. 20-27; para. [0010]; para. [0062]), and wherein the nozzle is moveable relative to the teeth engaging members (Sokol nozzle 628 alone pushes out from and retracts back into the brush head 624) (Sokol; Figs. 33B-33C; para. [0159]).
Regarding claim 50, the modified Teague device teaches wherein the head comprises teeth engaging members for engaging the teeth of the user during use of the appliance (Filsouf spacers 558A-B on the brush chamber 540; spacer rests against teeth) (Filsouf; Figs. 20-27; para. [0010]; para. [0062]), and wherein the nozzle is moveable relative to the teeth engaging members (Sokol nozzle 628 alone pushes out from and retracts back into the brush head 624) (Sokol; Figs. 33B-33C; para. [0159]), and wherein, when the nozzle is in the distal position, the tip of the nozzle protrudes beyond at least some of the teeth engaging members (Sokol nozzle 628 pushes out beyond bristle tufts 627) (Sokol; Figs. 33B-33C; para. [0159]) (Sokol nozzle 628 pushes out beyond bristle tufts 627, and would thus also protrude past the Filsouf spacers 558A-B as the Filsouf bristles 544 extend past the spacers 558A-B in order to contact the teeth) (Sokol, Figs. 33B-33C, para. [0159]; Filsouf, Figs. 18-21, 27, para. [0010]; para. [0062]).
Regarding claim 55, the modified Teague device teaches comprising a fluid reservoir for supplying working fluid to the fluid delivery system (tubing 53 connects to source of faucet water) (Teague; Fig. 1; col. 10, lines 18-25).
Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Teague in view of Annoni, Sokol, and Filsouf as applied to claim 49 above, and further in view of Roberts et al. (US 5,987,688).
Regarding claim 51, the modified Teague teaches the invention as previously claimed, but is silent on wherein the teeth engaging members are formed from resilient material.
However, Filsouf does recite that the spacers can be made of a variety of materials (Filsouf; para. [0062]). Moreover, Roberts teaches an oral brush (Roberts; abstract) wherein the teeth engaging members are formed from resilient material (spacer integrally joined to non-elastomeric bristles) (Roberts; Figs. 6-7; col. 1, lines 59-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Teague device such that the Filsouf teeth engaging members are formed from resilient material, as taught by Roberts, for the purpose of providing the teeth engaging members with a specific suitable material, as well as for the purpose of adding bristles with smaller diameters to more easily penetrate the interstitial regions of the user’s mouth (Roberts; col. 5, lines 32-41).
Regarding claim 52, the modified Teague device teaches wherein the teeth engaging members comprise a plurality of resilient members arranged around the nozzle (Filsouf spacers 558A-B comprise Roberts integrally joined bristles, and the Filsouf spacers 558A-B are arranged around the Filsouf aperture 554 through which the Teague brush head 49 with Sokol nozzle is placed, thereby also surrounding the Sokol nozzle) (Teague, Fig. 1; Sokol, Figs. 33B-33C; Filsouf, Figs. 20, 27; Roberts, Figs. 6-7, col. 1 lines 59-63).
Regarding claim 53, the modified Teague device teaches wherein the teeth engaging members comprise a plurality of bristles arranged about the nozzle (Filsouf spacers 558A-B comprise Roberts integrally joined bristles, and the Filsouf spacers 558A-B are arranged around the Filsouf aperture 554 through which the Teague brush head 49 with Sokol nozzle is placed, thereby also surrounding the Sokol nozzle) (Teague, Fig. 1; Sokol, Figs. 33B-33C; Filsouf, Figs. 20, 27; Roberts, Figs. 6-7, col. 1 lines 59-63).
Allowable Subject Matter
Claims 1-18, 20-26, 28-30, and 56-58 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of record does not disclose or reasonably teach the dental cleaning appliance comprising all the features as essentially recited in claim 1, and in combination with all the elements and structural and functional relationships as claimed and further including the fluid conduit being biased for movement in a direction which moves the nozzle in a plane in which the nozzle axis and the longitudinal direction lie, and along a curved path lying within the plane.
Claims 2-18, 20-26, 28-30, and 56-58 are dependent upon a claim indicated as having allowable subject matter, and thus these claims would similarly contain allowable subject matter. 
Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 
On pages 14-16 of the Applicant’s remarks, the Applicant argues that the independent claim 1 has been amended such that it overcomes the previous 35 U.S.C. 103 rejection of claim 1 with the current prior art of record. The Examiner agrees, and has thus withdrawn those rejections and indicated independent claim 1 and its dependent claims as allowable as discussed above. 
On page 17 of the Applicant’s remarks, the Applicant argues that the current prior art of record, specifically the Teague and Sokol references, do not teach the nozzle moving away from the distal position along the curved path and towards the proximal position as claimed in independent claim 31. However, the Examiner respectfully disagrees. The term “along” is broad, and can mean various things such as “on a line or course parallel and close to; continuously beside”, “in accordance with”, “over the length or direction of”, and “in the course of” according to The Free Dictionary, and “through, on, beside, over, or parallel to the length or direction of” according to Dictionary.com. As explained above in the rejection of claim 31, the modified Teague teaches the Sokol nozzle 628 would retract back into the brush head 624 when contacting the teeth. This retraction movement would be along the curved path as the line of nozzle retraction movement is beside, parallel to, and in the direction of the Teague curved path orbital movement, and the nozzle retraction movement is towards a proximal position of the Teague orbital path with the proximal position being the farther point in the orbit away from the teeth (Teague, Fig. 1, col. 1 lines 17-33, col. 4, lines 35-45; Sokol, Figs. 33B-33C, para. [0159]; Filsouf, Figs. 20-27). Thus, the current prior art of record can still be used to teach the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785